IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Save Our Saltsburg Schools,               :
                  Appellant               :
                                          :
              v.                          :
                                          :
River Valley School District, Rick        :
Harper, individually, and in his          :
capacity as an elected member of          :
Defendant District’s board, Anthony       :
Canzano, individually, and in his         :
capacity, as an elected member of         :
Defendant District’s board, Molly Stiles, :
individually, and in her capacity as      :
an elected member of Defendant            :
District’s board, Connie Constantino, :
individually, and in her capacity as      :
an elected member of Defendant            :
District’s board, Holly Gibson,           :
individually, and in her capacity as      :
an elected member of Defendant            :
District’s board, Mary Whitefield,        :
individually, and in her capacity as      :
an elected member of                      :   No. 1140 C.D. 2021
Defendant District’s board                :   Argued: October 11, 2022



BEFORE:      HONORABLE CHRISTINE FIZZANO CANNON, Judge
             HONORABLE LORI A. DUMAS, Judge
             HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge



OPINION
BY JUDGE FIZZANO CANNON                       FILED: November 7, 2022
             Save Our Saltsburg Schools (SOSS) appeals from the September 29,
2021 order of the Court of Common Pleas of Indiana County (trial court). The trial
court sustained preliminary objections filed by the River Valley School District
(District) and six members of the School Board (Board Members) (together,
Appellees). The effect of the trial court’s order was to uphold Appellees’ decision
to close Saltsburg Middle-High School (Saltsburg High) and consolidate its students
into Blairsville Middle-High School (Blairsville High). Upon review, we affirm.


                          I. Procedural & Factual Background
               SOSS is a group representing Saltsburg area students, parents,
community members, and business owners. Reproduced Record (R.R.) at 40a.
SOSS filed an initial complaint against the District on June 7, 2021. R.R. at 19a.1
The District filed preliminary objections on June 29, 2021, and SOSS filed a second
amended complaint (Complaint) on August 9, 2021, adding the Board Members as
defendants. R.R. at 18a & 26a. The following facts are taken from the Complaint.
               Until 2021, the District had two middle-high schools, Saltsburg High
and Blairsville High. R.R. at 42a. The District’s mission statement declares that the
District “has an obligation to ensure that all [District] students will have equal access
to a high-quality education[.]” Id. In February 2020, the Board Members voted to
schedule a public hearing to discuss closing Saltsburg High. Id. at 43a. Such




       1
          SOSS previously filed a complaint against the District in federal court in May 2021; that
court dismissed SOSS’s federal equal protection claims with prejudice for lack of merit and
dismissed SOSS’s additional state law claims without prejudice in order for SOSS to refile with
the trial court. Save our Saltsburg Schools v. Blairsville-Saltsburg Sch. Dist., No. 2:21-cv-601
(W.D. Pa. June 1, 2021).

                                                2
hearings are required by Section 780 of the Public School Code of 1949 (Public
School Code).2 24 P.S. § 7-780.
              The Complaint alleges that the Board Members never considered the
alternative of keeping Saltsburg High open and closing Blairsville High, which is an
older building; that before the Section 780 hearing, some Board Members made
public statements about the proposed closure based on what SOSS characterizes as
faulty information; that SOSS asked the Board Members to provide more
information but the Board Members declined to do so; that Board Members
repeatedly indicated publicly before the hearing that the closure was moving
forward; and that the Board Members “did not care” about the impact of the closure
on Saltsburg High’s students. R.R. at 43a-44a.
              The Section 780 hearing was held virtually, due to the COVID-19
pandemic, on January 13-14, 2021. R.R. at 44a. The Complaint states that the
hearing should have been an occasion for community input before a decision was
made, but instead began with a statement by the District’s superintendent that the
District planned to close Saltsburg High, convert it into a charter school for younger
students, and consolidate its students into Blairsville High. Id. Saltsburg students,
alumni, parents, business owners, and community members voiced opposition to the
plan, including the projected impact of lengthier commutes to Blairsville High on
Saltsburg area students’ educational and extracurricular experiences. Id. at 45a.
              On April 9, 2021, SOSS provided the District with a report setting forth
similar and additional concerns. R.R. at 45a. Nonetheless, on April 22, 2021, the
Board Members voted to close Saltsburg High and proceed with the consolidation at

       2
         Public School Code of 1949, Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §§ 1-
101 – 27-2702. Section 780 of the Public School Code was added by the Act of April 4, 1984,
P.L. 190, 24 P.S. § 7-780, effective September 1, 1984.

                                              3
the end of the 2020-21 school year.3 Id. The Complaint states that in July 2021, the
District superintendent stated on a local radio show that the District was
commissioning a study and report on developing a new athletic facility. Id. at 46a.
               The Complaint alleges that the Board Members improperly decided to
close Saltsburg High before the Section 780 hearing and without public commentary
or oppositional information. R.R. at 45a-46a. The Complaint adds that plans for a
new athletic facility were not discussed or voted on publicly by the Board, but that
those plans, rather than the best interests of students, formed the true motivation for
closing Saltsburg High. Id. at 47a. As such, SOSS believes its procedural due
process rights under the Pennsylvania Constitution were violated and that the Board
Members breached a fiduciary duty to SOSS and the Saltsburg community. Id. at
47a-49a. The Complaint requests a jury trial and seeks money damages and
injunctive and/or declaratory relief. Id. at 49a.
               After SOSS filed the Complaint, Appellees renewed their preliminary
objections, asserting that the Complaint failed to establish a due process right to
education at the school of one’s choice, that no fiduciary duty existed between SOSS
and the Board Members, and that the Board Members were immune from SOSS’s
suit under both the doctrine of high public official immunity and Pennsylvania’s
Political Subdivision Tort Claims Act (Tort Claims Act), 42 Pa.C.S. §§ 8541-8564.
Trial Ct. Op. at 6; R.R. at 31a. Argument was held before the trial court on
September 15, 2021. R.R. at 18a. On September 29, 2021, the trial court issued its



       3
        The only high school currently listed on the District’s website is River Valley High School
(formerly Blairsville High). There is also a River Valley Middle School next to the high school
and the District announced that the opening ceremony for a STEAM (Science, Technology,
Engineering, and Mathematics) Academy at the former Saltsburg High location would take place
on September 28, 2022. See https://www.rivervalleysd.org/ (last visited November 4, 2022).
                                                4
opinion and order sustaining Appellees’ preliminary objections, after which SOSS
timely appealed to this Court. Id. at 18a & 26a-36a.


                                   II. Discussion
             In ruling on preliminary objections, this Court accepts as true all well-
pleaded allegations of material fact, as well as all inferences reasonably deducible
from those facts. Key v. Pa. Dep’t of Corr., 185 A.3d 421, 423 n.3 (Pa. Cmwlth.
2018). However, this Court need not accept unwarranted inferences, conclusions of
law, argumentative allegations, or expressions of opinion. Id. For preliminary
objections to be sustained, it must appear with certainty that the law will permit no
recovery. Id. Any doubt must be resolved in favor of the non-moving party. Id.


                           A. Procedural Due Process
             Article I, section 1 of the Pennsylvania Constitution states that “[a]ll
men are born equally free and independent, and have certain inherent and
indefeasible rights, among which are those of enjoying and defending life and
liberty, of acquiring, possessing and protecting property and reputation, and of
pursuing their own happiness.” PA. CONST. art. I, § 1. A plaintiff’s first hurdle in
maintaining a procedural due process challenge is to establish the deprivation of a
protected property or liberty interest. Miller v. Workers’ Comp. Appeal Bd. (Pavex,
Inc.), 918 A.2d 809, 812 (Pa. Cmwlth. 2007). Once a protected interest has been
identified, “the basic elements of procedural due process are adequate notice,
opportunity to be heard, and the chance to defend oneself before a fair and impartial
tribunal having jurisdiction of the case.” Lawson v. Pa. Dep’t of Pub. Welfare, 744
A.2d 804, 806-07 (Pa. Cmwlth. 2000).


                                          5
               Article III, section 14 of the Pennsylvania Constitution states: “The
General Assembly shall provide for the maintenance and support of a thorough and
efficient system of public education to serve the needs of the Commonwealth.” PA.
CONST. art. III, § 14. The right to free public education has been held to include due
process protection. Mullen v. Thompson, 155 F. Supp. 2d 448, 452 (W.D. Pa. 2001),
aff’d, 31 F. App’x 77 (3d Cir. 2002) (unreported).4 However, “a state law that
establishes purely procedural rules for the granting or denial of a benefit does not,
standing alone, create a constitutionally recognized liberty or property interest in that
benefit.” Mullen, 155 F. Supp. 2d at 452.
               Section 780 of the Public School Code states: “In the event of a
permanent closing of a public school or substantially all of a school’s facilities, the
board of school directors shall hold a public hearing on the question not less than
three (3) months prior to the decision of the board relating to the closing of the
school.” 24 P.S. § 7-780.
               In Mullen, the plaintiffs were Pittsburgh public school students. 155 F.
Supp. 2d at 450. The district’s superintendent and board failed to properly advise
the public or otherwise comply with Section 780 before voting to close the schools
the plaintiffs were attending, which led the plaintiffs to sue in federal court alleging
violations of both the United States and Pennsylvania Constitutions. Id. The federal
district court concluded that Section 780 is procedural in nature and places no
substantive limitations on school authorities’ discretion to close schools. Id. at 452
(citing Section 1311(a) of the Public School Code, 24 P.S. § 13-1311(a), which states
that a school board “may, on account of the small number of pupils in attendance, or

       4
         “Generally, decisions of federal district courts and courts of appeals are not binding on
this Court, . . . but they may have persuasive value. Unreported federal court decisions may also
have persuasive value.” Nagle v. Trueblue, Inc., 148 A.3d 946, 959 n.15 (Pa. Cmwlth. 2016).

                                                6
the condition of the then existing school building, or for the purpose of better
graduation and classification, or for other reasons, close any one or more of the
public schools in its district[.]”) (emphasis added). This Court has explained that
             Section 1311(a) . . . gives broad discretionary power to
             school boards to close public schools within their districts.
             The decision to close a school, therefore, is within a
             board’s discretion unless its action is fraudulent or
             arbitrary and capricious. Moreover, an equity court will
             grant relief only if it can be clearly shown that the board
             acted in such a manner. We must conclude, therefore, that
             the appellants’ complaint was properly dismissed, for it is
             clear to us as it was to the court below, that the complaint
             alleges no facts which would justify a court in exercising
             jurisdiction. The allegations do demonstrate a difference
             of opinion as to the desirability of closing the Brown’s
             Mill Elementary School; but, as we will reiterate, “Only in
             those instances wherein arbitrariness, caprice or
             wrongdoing characterize a board’s act will a court
             interfere.”

Beegle v. Greencastle-Antrim Sch. Dist., 401 A.2d 374, 375 (Pa. Cmwlth. 1979)
(citations omitted).
             Here, the trial court concluded that because of the inclusion of “[i]n the
event of a permanent closing of a public school” in Section 780, “a plan to close a
school, even in a preliminary stage, would necessarily exist prior to the scheduling
of a hearing.” R.R. at 30a. The trial court explained that the January 2021 Section
780 hearing “provided a forum for public opinion, comment, and the sharing of
information by both proponents and opponents of the plan[,]” but the actual
adjudication occurred in April 2021 when the Board formally voted to close
Saltsburg High. Id. Therefore, according to the trial court, SOSS’s Complaint failed
to plead a viable procedural due process challenge based on the hearing. Id. The
trial court added that SOSS had not pleaded an underlying protected interest, either,

                                          7
because the right to a public education in Pennsylvania has never included the right
to education at the school of one’s choice. Id. (citing Mullen).
             SOSS asserts that a Section 780 hearing is meant to provide the
community an opportunity to provide input and express concerns before the decision
is made to close a school. SOSS’s Br. at 11. SOSS argues that the District and
Board Members predetermined the closure of Saltsburg High for personal reasons,
including seeking new athletic facilities, and not in the best interests of the students
and community; therefore, the hearing was a “sham” and violated the procedural due
process rights of SOSS and the community. Id. at 11-13 (citing, inter alia, D’Angelo
v. Winter, 403 F. App’x 181, 182 (9th Cir. 2010) (opining that “[a] hearing with a
predetermined outcome does not satisfy due process”)).
             Appellees respond that Section 780 sets forth procedural requirements
for school closures, all of which were followed here, and does not prohibit board
members from forming or even expressing opinions prior to the hearing. Appellees’
Br. at 8. They add that a Section 780 hearing cannot be scheduled without a vote,
which requires that board members take at least a tentative position before a hearing
can be held. Id. They observe that Section 780 hearings are not adjudicatory
proceedings, but rather vehicles for school boards to obtain community input before
voting. Id. They note, as did the trial court, that Section 780’s first phrase is “[i]n
the event of a permanent closing of a public school”; therefore, the statute itself
implies that some level of consensus towards closure has likely already been reached
prior to the hearing. Id. at 10. They explain that the superintendent’s opening
statement at the Section 780 hearing was the expression of a plan in the event the
Board voted to close Saltsburg High after the hearing, not a statement reflecting that
the matter had already been decided, which Appellees deny. Id. at 10-11. They add


                                           8
that the gist of SOSS’s Complaint is not the Section 780 hearing, but the subsequent
vote to close Saltsburg High, which was within the District’s discretion and did not
violate SOSS’s due process rights because there is no right to public education at the
school of one’s choice. Id. at 5-7.
               The trial court did not err in concluding that SOSS failed to assert an
established constitutional right subject to a due process challenge. In Mullen, the
federal district court found that Section 780 “establishes only a procedure to guide
school officials in the manner that schools are to be closed. Therefore, it does not
create for the students affected by the closure any constitutionally recognized
property interest in an education at that school.” Id. at 452. The district court added
that there is no federal due process right to a public education at the school of one’s
choice.5 Id. at 452-53. Although in Mullen the plaintiffs raised a substantive due
process challenge, for a procedural due process challenge like SOSS’s to succeed,
an underlying and established substantive right must still be asserted. See Penjuke
v. Pa. Bd. of Prob. & Parole, 203 A.3d 401, 418 (Pa. Cmwlth. 2019) (concluding
that the Prisons and Parole Code, 61 Pa.C.S. §§ 101-7301, vests a technical parole
violator with a “statutory entitlement to street time credit sufficient to constitute a
right deserving of protection under the Due Process Clause and the procedural
safeguards necessary to ascertain and confirm that the state-created right is not
arbitrarily abrogated[.]” (quotation marks omitted)).
               SOSS is correct that a “sham” hearing with a predetermined outcome
violates procedural due process. SOSS’s Br. at 12-13 (citing, inter alia, D’Angelo,

       5
          Although constitutional protections provided by states may be greater than those at the
federal level, “the due process provisions of the United States and Pennsylvania Constitutions are
generally treated as coextensive. This Court’s due process analysis, therefore, is the same under
both federal and state law.” Kovler v. Bureau of Admin. Adjudication, 6 A.3d 1060, 1062 (Pa.
Cmwlth. 2010) (citation omitted).
                                                9
Bakalis v. Golembeski, 35 F.3d 818 (7th Cir. 1994), Washington v. Kirksey, 811 F.2d
561 (11th Cir. 1987), and Matthews v. Harney County, 819 F.2d 889 (9th Cir. 1987)).
However, we agree with Appellees that this premise pertains to hearings that are
adjudicative in nature and in circumstances where procedural due process rights
have already been recognized, such as hearings in criminal proceedings or before
termination of civil employment. Appellees’ Br. at 9 n.3. As Appellees point out,
SOSS relies on cases involving criminal matters, prison disciplinary proceedings,
and hearings on termination of an individual’s employment. See SOSS’s Br. at 12-
13. In those instances, the right at issue and the hearing were directly correlated.
              By contrast, nothing in Section 780 or related case law suggests that a
Section 780 hearing entails an established due process right to influence, much less
dictate, whether a district may close a public school. Districts have broad discretion
to close public schools and are only bound to “obtain community input at a duly
advertised public meeting at least three months before voting to permanently close
a school[.]” Save Our Sch. v. Colonial Sch. Dist., 628 A.2d 1210, 1213 (Pa. Cmwlth.
1993) (emphasis added). We therefore agree with the trial court that Section 780
hearings do not implicate procedural due process rights and conclude that the trial
court correctly sustained Appellees’ preliminary objection in this regard.


                           B. Breach of Fiduciary Duty

              Our Supreme Court has set forth the contours of fiduciary relationships
as follows:
              A fiduciary duty is the highest duty implied by law. A
              fiduciary duty requires a party to act with the utmost good
              faith in furthering and advancing the other person’s
              interests . . . . This highest duty will be imposed only

                                          10
               where the attendant conditions make it certain that a
               fiduciary relationship exists.
               In some types of relationships, a fiduciary duty exists as a
               matter of law. Principal and agent, trustee and cestui que
               trust, attorney and client, guardian and ward, and partners
               are recognized examples. . . .
               Where no fiduciary duty exists as a matter of law,
               Pennsylvania courts have nevertheless long recognized the
               existence of confidential relationships in circumstances
               where equity compels that we do so. Our courts have
               found fiduciary duties in circumstances where the relative
               position of the parties is such that the one has the power
               and means to take advantage of, or exercise undue
               influence over, the other. The circumstances in which
               confidential relationships have been recognized are fact
               specific and cannot be reduced to a particular set of facts
               or circumstances. We have explained that a confidential
               relationship appears when the circumstances make it
               certain the parties do not deal on equal terms, but, on the
               one side there is an overmastering influence, or, on the
               other, weakness, dependence or trust, justifiably reposed.

Yenchi v. Ameriprise Fin., Inc., 161 A.3d 811, 819-21 (Pa. 2017).6 To prevail on
breach of fiduciary duty claims, a plaintiff must establish that a fiduciary or
confidential relationship existed between the plaintiff and the defendant, that the
defendant negligently or intentionally failed to act in good faith and solely for the
plaintiff’s benefit, and that the plaintiff suffered an injury caused by the defendant’s
breach of fiduciary duty. See Kaplan v. Cairn Terrier Club of Am. (Pa. Cmwlth.,
No. 218 C.D. 2017, filed June 26, 2017), slip op. at 5, 2017 WL 2729667, at *3
(unreported); see also Snyder v. Crusader Servicing Corp., 231 A.3d 20, 31 (Pa.
Super. 2020).


       6
         The trial court, SOSS, and Appellees have not distinguished between formal fiduciary
relationships and confidential relationships based on facts and equity. For purposes of this inquiry,
we will use the recognizable term “fiduciary.”
                                                11
             Here, the trial court construed SOSS’s claim as based on the District’s
mission statement that the District “has an obligation to ensure that all [District]
students will have equal access to a high-quality education[.]” R.R. at 42a. The trial
court cited federal cases stating that such statements are generally aspirational in
nature and therefore insufficient to create a fiduciary relationship. Id. The trial court
added that SOSS’s allegations also failed to aver that any individual students or
community members relied on or trusted the Board Members to the high level
embodied in a fiduciary relationship or that any Board Members received or were
motivated by personal gain, despite expressing an interest in upgraded athletic
facilities. Id. at 33a. The trial court therefore found the Complaint pleaded no
fiduciary relationship and, by extension, no breach of fiduciary duty on the part of
the Board Members. Id.
             SOSS argues that a fiduciary relationship existed because the Board
Members were elected by District citizens to run the public schools, a role that entails
significant power, including the authority to close schools. SOSS’s Br. at 18. Once
the Board Members are elected and seated, the community cannot change or affect
the Board’s decisions. Id. Likewise, the community places complete trust in the
Board to act in the best interests of the community and its students. Id. SOSS asserts
that the Board Members breached their fiduciary duty and harmed the community
and students by closing Saltsburg High for personal gain, specifically the desire for
an enhanced football facility and program. Id. at 19. SOSS states that its claims are
not based on the District’s mission statement, but rather on the nature of the
relationship, and that the trial court mischaracterized its claims in this regard. Id. at
20-22.




                                           12
             Appellees respond that SOSS’s Complaint does not allege facts
sufficient to establish a fiduciary relationship or duty, much less a breach thereof.
Appellees’ Br. at 20-21. Appellees aver that fiduciary relationships are generally
direct and personal and cannot be extended to the connection between elected
officials and their constituents. Id. at 22 (citing Basile v. H & R Block, Inc., 52 A.3d
1202, 1211-12 (Pa. 2012), for the premise that confidential relationships are “not
amenable” to application to a non-individualized or unspecific class or group of
potential plaintiffs). Appellees assert that to the extent SOSS relies on the District’s
mission statement, such statements are aspirational rather than binding, and that
while SOSS now claims the trial court misstated its position, this was precisely the
argument SOSS made to the trial court. Id. at 21 n.10 (citing SOSS’s Complaint &
trial court brief in opposition to preliminary objections; R.R. at 42a-43a & 84a-85a).
Appellees again deny that the Board Members were motivated by or received
personal gain from closing Saltsburg High and that SOSS’s accusations are “mere
conjecture or speculation” unsupported by well-pleaded facts in the Complaint. Id.
at 22. Appellees criticize SOSS’s assertion of a fiduciary relationship as an attempt
to sidestep the extensive discretion regarding school closure placed in school boards
by Section 1311 of the Public School Code. Id. at 24-25.
             SOSS’s Complaint asserted in Paragraph 12 that the Board Members
“had a fiduciary duty to the students and citizens of [the District] to act in the best
interests of each and every student of the [D]istrict to ensure that the students would
receive the best, safest and most efficient and effective education possible under the
circumstances.” R.R. at 41a. Paragraphs 16 and 17 quoted the mission statement
(“The [District] has an obligation to ensure that all [District] students will have equal
access to a high-quality education”) and asserted that the District had a fiduciary


                                           13
duty to act in students’ best interests such that each receives “equal access to a high-
quality education.” Id. at 42a-43a. Paragraph 55 reiterated that the Board Members
have a fiduciary duty to act in students’ best interests and that the Board Members
breached that duty by voting to close Saltsburg High. Id. at 48a.
               Whether SOSS’s assertion of a fiduciary relationship relies on the
District’s mission statement7 or the nature of the relationship between the
community and the elected Board members, the trial court did not err in finding no
basis in the law for such a relationship with regard to school closures. The extent to
which local school board members attain fiduciary status is limited to their capacity
to expend taxpayer funds to operate the schools. See Section 608 of the Public
School Code, 24 P.S. § 6-608 (providing that school officials shall be liable to
districts for public school funds expended outside purposes set forth in Public School
Code); Pa. Hum. Rels. Comm’n v. Sch. Dist. of Phila., 654 A.2d 96, 100 (Pa.
Cmwlth. 1995); see also Fegley v. Morthimer, 202 A.2d 125, 126-27 (Pa. Super.
1964) (defamation action against newspaper for asserting that plaintiff, a school
board member, breached fiduciary duty by overpaying public funds to buy property
from a political and personal ally). SOSS has made no allegations that Board
Members have improperly managed the District’s finances. Moreover, when school
board members are elected by a locality, their primary role may be the direction and
operation of schools in the best interests of students, but as stated above, they also
owe a fiscal duty to the community as a whole, and closure of a school, however
distressing to some, may be in the overall financial interest of the locality.
       7
         Federal cases suggest that mission statements, while largely aspirational and not binding,
may give rise to enforceable contracts if they constitute sufficiently specific promises. Vurimundi
v. Fuqua Sch. of Bus., 435 Fed. App’x 129, 133 (3d Cir. 2011) (discussing Minehan v. United
States, 75 Fed. Cl. 249, 260 (Fed. Cl. 2007)). However, SOSS has not alleged claims sounding in
contract. Laurel Rd. Homeowners Ass’n v. Freas, 191 A.3d 938, 949 (Pa. Cmwlth. 2018).

                                                14
               Moreover, the fiduciary relationship and duty SOSS posits with regard
to school closures conflicts with the clear legislative statements in Sections 1311 and
780 of the Public School Code. Local school boards must hold a properly noticed
public hearing at which the community may voice opposition to a proposed closure,
but regardless of that opposition, boards have significant discretion thereafter to vote
for and order a closure so long as the decision is not arbitrary, capricious, or
fraudulent. Mullen, 155 F. Supp. 2d at 452. The trial court correctly sustained
Appellees’ preliminary objection in this regard.8


                                       III. Conclusion
               In closing, we note and agree with the trial court’s expression at the end
of its opinion that it was sympathetic to SOSS’s desire to keep Saltsburg High open
and that it recognized the “impassioned efforts” SOSS took in that regard. R.R. at
36a. However, the trial court added that it was bound to apply the law to these facts
and sustain Appellees’ preliminary objections. As the trial court did not err in doing
so, we affirm.


                                             __________________________________
                                             CHRISTINE FIZZANO CANNON, Judge




       8
         In light of concluding that the trial court correctly found the Board Members did not bear
a fiduciary duty to SOSS in this context, we do not reach the Board Members’ assertion of
immunity from SOSS’s breach of fiduciary duty claim.

                                               15
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Save Our Saltsburg Schools,               :
                  Appellant               :
                                          :
              v.                          :
                                          :
River Valley School District, Rick        :
Harper, individually, and in his          :
capacity as an elected member of          :
Defendant District’s board, Anthony       :
Canzano, individually, and in his         :
capacity, as an elected member of         :
Defendant District’s board, Molly Stiles, :
individually, and in her capacity as      :
an elected member of Defendant            :
District’s board, Connie Constantino, :
individually, and in her capacity as      :
an elected member of Defendant            :
District’s board, Holly Gibson,           :
individually, and in her capacity as      :
an elected member of Defendant            :
District’s board, Mary Whitefield,        :
individually, and in her capacity as      :
an elected member of                      :   No. 1140 C.D. 2021
Defendant District’s board                :

                                     ORDER


             AND NOW, this 7th day of November, 2022, the Order of the Court of
Common Pleas of Indiana County sustaining the preliminary objections of River
Valley School District and the individually named defendants and dismissing the
Complaint of Save Our Saltsburg Schools is AFFIRMED.


                                       __________________________________
                                       CHRISTINE FIZZANO CANNON, Judge